DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The Examiner acknowledges Applicant’s submission on 1/28/21 including amendments to claims 2, 3 and the cancellation of claims 4-9.  Claims 2 and 3 are allowed.
Allowable Subject Matter
Claims 2 and 3 are allowed.
The following is an examiner’s statement of reasons for allowance:  With respect to independent claim 2, the combination of U. S. Patent No. 5,594,469 (Freeman), U.S. Patent No. 8,610,673 (Storrusten) and U.S. Publication No. 2010/0060570 (Underkoffler) disclose a camera which captures an image of an operator, with a motion detector connected to the camera and configured to detect a motion of a hand of the operator by extracting a feature relating to the hand from the image generated by the camera.  The display is configured to display a predetermined menu screen and a control circuit is configured to the motion detector and configured to discriminate contents of an operation to the predetermined menu screen by a gesture performed by the operator based on the motion of the hand detected by the motion detector.  Prior art combinations do not disclose displaying a first operation guide for presenting how to operate the predetermined menu screen using the one hand, together with the predetermined menu screen, the first operational guide including a particular image independent from the motion of the operator, in a case where the control circuit recognizes that the motion of the operator detected by the motion detector is a motion corresponding to a first gesture presented by the first operation guide, the control circuit enables an operation of the predetermined menu screen by the first gesture, and in a case where the motion detector detects extension of the two hands of the operator by extracting the feature relating to the two hands from the image generated by the camera, the control circuit is configured to cause the 
	       Since claim 3 depend on claim 2 and include all of the limitations of this claim, claim 3 is considered allowable for the reasons in which claim 2 is allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see Applicant Arguments, filed 1/28/21, with respect to the 35 U.S.C. 103 rejections have been fully considered and are persuasive.  The rejections of claims 2-7 has been withdrawn. 
Conclusion
Responses to this action should be submitted as per the options cited below: The United States Patent and Trademark Office requires most patent related correspondence to be:  a) faxed to the Central Fax number (571-273-8300) b) hand carried or delivered to the Customer Service Window (located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314), c) mailed to the mailing address set forth in 37 CFR 1.1 (e.g., P.O. Box 1450, Alexandria, VA 22313-1450), or d) transmitted to the Office using the Office's Electronic Filing System.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached on (571) 272-7212.
All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Namitha Pillai
Primary Patent Examiner
Art Unit 2143
February 13, 2021
/NAMITHA PILLAI/Primary Examiner, Art Unit 2143